Exhibit 10.3

 

August 23, 2019

 

Jeffery M. Brinza

7958 Branch Drive

Brighton, Michigan 48116

 

 

RE:  Consulting Arrangement

 

Dear Jeff:

 

Millendo Therapeutics, Inc. (the "Company") is pleased to offer you (hereinafter
referred to as “you” or "Consultant") an opportunity to provide ongoing
consulting services to it as described on Exhibit A attached hereto and made a
part of this letter (the “Agreement”), subject to the following terms and
conditions:

 

1. Services. You agree to provide the services described in Exhibit A in
accordance with the terms of this Agreement in a professional and diligent
manner, to the best of your abilities and in accordance with the Company's
reasonable objectives as communicated by the Company’s President and CEO or her
designee or successor.  During the term of this Agreement, Consultant shall be
free to provide services to others provided that such services do not interfere
with or create a conflict of interest with obligations under this Agreement and
provided the Company's facilities or personnel are not utilized for such other
services.

 

2. Term.  This Agreement shall be effective from the date your employment with
the Company ceases (the “Effective Date”) and shall continue until August 31,
2020.  The parties hereto may renew this Agreement upon mutual written consent.
Upon termination of this Agreement, Consultant shall promptly return to the
Company all property of the Company and all confidential and proprietary
information of Company as described in Paragraphs 3, 4 and 5 of this
Agreement.  Notwithstanding the termination of this Agreement, Paragraphs 3, 4,
5, 10 and 15 herein shall survive the termination or expiration of this
Agreement.

 

3. Confidential Information.  Any information, materials, documents or other
media, whether in tangible or intangible form, supplied to Consultant by the
Company, its affiliates or third parties with which the Company has engaged in a
commercial relationship or from whom the Company has received information under
obligations of confidentiality (either directly or indirectly, and in whatever
form) or created, developed or discovered  by Consultant in carrying out
services under this Agreement, whether or not patentable or copyrightable,
including, but not limited to, information and data relating to research,
development, strategies, financing, business, business plans, operations,
products, marketing plans and policies of the Company, its affiliates or such
third parties, shall be deemed to be confidential and proprietary and the
property of the Company with the exception of information which was already
known to Consultant at the time received by Consultant from the Company or its
affiliates (either directly or indirectly). 

 

4. Confidentiality and Non-Use.  During and after the term of this Agreement,
Consultant agrees not to use the confidential and proprietary information
described in Paragraph 3 (the “Company Information”) for any purpose other than
in furtherance of the performance of

 



 

 

services under this Agreement and to hold the Company Information in confidence
and trust for the Company and not to disclose to any third party, publish or
disseminate such Company Information without the prior written consent of the
Company.  Consultant agrees to return all Company Information to the Company,
including, but not limited to, records, memoranda and reports (in electronic or
any other form or format), together with all photographic copies, handwritten
notes, excerpts or other copies thereof, promptly after request by the Company,
or, in any event, promptly upon expiration or termination of this Agreement.
Consultant may disclose any Company Information to the extent required by law.
Consultant shall give the Company prompt notice of all such required disclosures
so that the Company may seek an appropriate protective order.  If, in the
absence of a protective order, Consultant is nonetheless compelled by any court
or tribunal of competent jurisdiction to disclose Company Information,
Consultant may disclose only such Company Information as is so compelled,
without liability hereunder; provided, however, that Consultant gives the
Company notice of the Company Information to be disclosed as far in advance of
its disclosure as is practicable and uses Consultant’s best efforts to obtain
assurances that confidential treatment will be accorded to such Company
Information.

 

5. Proprietary Information.  The term “Proprietary Information” shall mean all
information, ideas, inventions and discoveries, trade secrets, and all other
intellectual property, whether patentable or copyrightable or not, conceived,
created, discovered, made or reduced to practice by Consultant (alone or with
others) as a result of the services provided under this Agreement. Consultant
shall promptly disclose in writing to the Company all Proprietary Information
created or discovered by Consultant.  All Proprietary Information shall be
“works made for hire” for purposes of the Company’s rights under copyright
laws.  All Proprietary Information shall be the sole and exclusive property of
the Company and all right, title and interest (including all “moral rights”) in
and to all Proprietary Information is hereby assigned to the Company or as the
Company may direct without additional compensation to Consultant.  Proprietary
Information shall be deemed to have been conceived as a result of the services
provided under this Agreement if conceived either (i) during the term of this
Agreement, or (ii) within one year after the termination of this Agreement, if
based upon information provided to Consultant by or at the direction of the
Company or its corporate affiliates or developed by Consultant in carrying out
his/her duties under this Agreement.

 

Consultant agrees to make and maintain adequate and current written records, in
a form specified by the Company, of all Proprietary Information assigned or to
be assigned to the Company pursuant to this Agreement.

 

Obtaining, maintaining, defending and enforcing patent rights, copyrights and
other intellectual proprietary rights in any country of the world with respect
to Proprietary Information shall be entirely within the discretion and at the
expense of the Company, but Consultant agrees to give all necessary assistance
in connection therewith, including execution of documents. Consultant agrees to
perform, during and after Consultant’s engagement, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements related to the services in any
and all countries.  Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings.  Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, as Consultant’s agents and attorneys-in-fact, coupled with an
interest, to act for and on Consultant’s behalf and in

 



 

 

Consultant’s place and stead, to execute and file any documents, applications or
related findings and to do all other lawfully permitted acts to further the
purposes set forth above in this Paragraph 5, including, without limitation, the
perfection of assignment and the prosecution and issuance of patents, patent
applications, filing with the FDA, copyright applications and registrations,
trademark applications and registrations or other rights in connection with such
inventions and improvements related to the services with the same legal force
and effect as if executed by Consultant.

 

6. Fees and Other Consideration.  For providing the services set forth on
Exhibit A, Consultant shall be entitled to receive a  fee of $225 per hour for
each hour wholly devoted to providing such services, payable as set forth below.
 Consultant will bill the Company in half hour increments.

 

On the first day of each calendar month, Consultant agrees to deliver to the
Company a statement of work performed during the previous month.  Within 30 days
of receipt of this statement, the Company shall pay Consultant for appropriately
documented and approved consulting fees.

 

All outstanding, unvested stock options held by Consultant as of the Effective
Date (the “Options”) and issued under the Millendo Therapeutics, Inc. 2012 Stock
Plan, as amended (the “2012 Stock Plan”) and the OvaScience, Inc. (now known as
Millendo Therapeutics, Inc.) 2012 Stock Incentive Plan, as amended (the “2012
Stock Incentive Plan” and, together with the 2012 Stock Plan, the “Plans”) shall
continue to vest while Consultant is a “Service Provider” to the Company.  A
Service Provider is an employee, director or consultant of the Company.
Notwithstanding the terms of the Plans, the stock option grant notices and
agreements governing the Options, any other documents or agreements between
Consultant and the Company setting forth the terms or vesting conditions of the
Options  (including but not limited to Consultant’s employment agreement with
the Company) and any actions of the Board of Directors governing the Options
(together, the “Option Documents”), the Options will not be subject to any
accelerated vesting upon a change in control or other corporate transaction
involving the Company or upon any termination of Consultant’s employment or
service, and this Agreement supersedes and replaces the terms of the Plans and
the Option Documents with respect to any accelerated vesting rights, terms or
conditions related to the Options.   

 

7. Non-assignment.  Consultant may not assign this Agreement or any part thereof
without the prior written consent of the Company. 

 

8. Independent Contractor.  Consultant shall serve as an independent contractor
to the Company and Consultant shall have no authority or capacity to bind the
Company and its affiliates or to act on their behalf.  This Agreement does not
create a partnership between the parties hereto.   Consultant expressly
acknowledges that Consultant is not an employee of the Company and that
Consultant is not entitled to participate in any benefit plans of the
Company.  Consultant further acknowledges that Consultant is not eligible to
participate in any such benefit plans even if it is later determined that
Consultant’s status was that of an employee during the period of this
engagement.  Consultant expressly waives any claim for benefits coverage
attributable to the services provided under this Agreement.  Consultant
understands and acknowledges awareness of the following:

 



 



 

 

(a)Neither federal, nor state, nor local income tax nor payroll tax of any kind
shall be withheld or paid by the Company on behalf of Consultant.  Consultant
shall not be treated as an employee with respect to services provided hereunder
for federal or state tax purposes.

 

(b)No workers' compensation insurance shall be obtained by the Company
concerning Consultant.  Consultant shall comply with applicable workers'
compensation law concerning Consultant.

 

(c)Consultant is responsible to pay, according to applicable law, Consultant's
income taxes. Consultant further understands that Consultant may be liable for
self-employment tax, to be paid by Consultant according to applicable
law.  Independent tax counsel of Consultant's own choice should be consulted
with respect to such matters.

 

9.



Representations. Consultant represents and warrants as follows:

 

(a)



Consultant has complied with all federal, state and local laws that may be
required to provide services hereunder, including, without limitation, those
regarding business permits and licenses. 

 

(b)



Consultant represents and warrants to the Company that Consultant’s performance
of all the terms of this Agreement and engagement as a consultant of the Company
do not and shall not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Consultant in confidence or in trust
prior to Consultant’s engagement by the Company, or violate the terms of any
covenant not to compete between Consultant and any other person or
entity.  Consultant shall not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employers of Consultant or any other person or entity.  Consultant has
not entered into and Consultant shall not enter into any agreement, either
written or oral, in conflict herewith or in conflict with Consultant’s
engagement with the Company.

 

(c)



Consultant (i) is not under investigation by the FDA for debarment and is not
presently debarred by the FDA pursuant to 21 U.S.C. § 335a, (ii) does have a
disqualification hearing pending and has not been disqualified by the FDA
pursuant to 21 C.R.F. § 312.70 or its successor provisions, and (iii) has not
engaged in any conduct or activity which could lead to any of the
above-mentioned disqualification or debarment actions.  If during the term of
this Agreement, Consultant (i) comes under investigation by the FDA for a
debarment action or disqualification, (ii) is debarred or disqualified, or (iii)
engages in any conduct or activity that could lead to any of the above-mentioned
disqualification or debarment actions, Consultant shall immediately notify the
Company of same.

 

(d)



Consultant shall not corruptly directly or indirectly pay, offer or promise to
pay or authorize the payment of any money or give, offer or promise to give or
authorize the giving of anything else of value, in violation of any applicable
anti-corruption law, rule or regulation to:  (a) any Government Official (I) in
order to influence official action in breach of a duty of good faith,
impartiality or trust (“acting

 



 

 

improperly”), (II) to reward such Person for acting improperly or (III) where
such Person would be acting improperly by receiving the money or other thing of
value; (b) any Person (whether or not a Government Official) while knowing that
all or any portion of the money or other thing of value will be paid, offered,
promised or given to or will otherwise benefit, a Government Official in order
to influence official action for or against either Party in connection with the
matters that are the subject of this Agreement; or (c) any Person (whether or
not a Government Official) to reward that Person for acting improperly or to
induce that Person to act improperly.  For purposes of this Paragraph 9(d), the
term “Person” shall mean any individual, legal entity, trust, joint venture,
government or political subdivision, department or agency of a government, and
the term “Government Official” shall mean (i) any Person employed by or acting
on behalf of a government, government-controlled agency or entity or public
international organization, (ii) any political party, party official or
candidate, (iii) any Person who holds or performs the duties of an appointment,
office or position created by custom or convention or (iv) any Person who holds
himself or herself out to the be the authorized intermediary of any of the
foregoing. 

 

10. Record Retention.  Consultant shall keep for five years after the term
hereof, records of Consultant’s work performed in connection with this Agreement
consistent with good business, medical and research practice and in any event,
as and in a manner in which the Company directs and shall make such records
available at the Company’s request.

 

11. Waivers.  A waiver by either party of any term or condition of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach thereof.  All
rights, remedies, undertakings or obligations contained in this Agreement shall
be cumulative and none of them shall be in limitation of any other right,
remedy, undertaking or obligation of either party.

 

12. Severability.  If and to the extent that any court of competent jurisdiction
holds any provision of this Agreement to be invalid or unenforceable in a final
nonappealable order, such holding shall in no way affect the validity of the
remainder of this Agreement.

 

13. Notices.  Any notice given to a party under or in connection with this
Agreement shall be in writing and shall be personally delivered or deposited in
the United States mail, postage prepaid, by certified mail with return receipt
requested, or by a nationally recognized overnight carrier, to the party at the
address set forth above or, to such other address as to which the party has
given notice.  Such notices shall be deemed given upon receipt.

 

14. Governing Law; Consent to Jurisdiction; Injunctive Relief.  This Agreement
shall be governed by and construed in accordance with the laws (other than
provisions relating to conflict of laws) of the State of Michigan.  Consultant
acknowledges that breach of any of the provisions of this Agreement could cause
the Company irreparable injury for which no adequate remedy at law
exists.  Accordingly, the Company shall have the right, in addition to any other
rights it may have, and by executing this Agreement Consultant hereby consents
to, the entry in any court having jurisdiction of a temporary or permanent
restraining order or injunction restraining or enjoining Consultant from any
violation of this Agreement.

 



 



 

 

15. Entire Agreement; Binding Effect; Counterparts.  This letter contains the
entire agreement between Consultant and the Company with respect to the
transactions contemplated herein and supersedes all previous written and oral
negotiations, commitments and understandings.  Its terms shall not be altered or
otherwise amended except pursuant to an instrument in writing signed by each of
the parties hereto and making specific reference to this letter.  Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the state
and federal courts of the State of Michigan for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. This Agreement shall inure to the benefit of and
be binding upon, the parties and their respective successors and permitted
assigns. Notwithstanding the foregoing, the obligations of Consultant under any
existing nondisclosure or confidentiality agreements with the Company shall
continue. This Agreement may be executed in one or more counterparts, each of
which shall constitute an original, and all of which together shall constitute
one and the same instrument.

 

Please indicate your agreement to the above terms by signing and returning the
enclosed duplicate original of this Agreement.

 

Very truly yours,

 

Millendo Therapeutics, Inc.

 

 

 

By:/s/ Julia C. Owens

     Julia C. Owens

President and CEO

Acknowledged and agreed as of the date

first above written:

 

/s/ Jeffery M. Brinza

Jeffery M. Brinza

 

 

 

 

 

 

 

 

 

 



 



 

EXHIBIT A

TO CONSULTING AGREEMENT

STATEMENT OF WORK

 

Consultant shall provide legal services and general business consulting services
and will perform such projects or tasks as are mutually agreed by Consultant and
the Company. 

 

 

 

